UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4886


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTONIO STANFORD RIVERS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:08-cr-00142-DCN-1)


Submitted:    April 16, 2009                 Decided:   April 22, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.    Matthew J. Modica, Assistant
United   States  Attorney,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a plea agreement, Antonio S. Rivers pled

guilty   to    knowing    possession    by    a     felon   of    a    firearm      and

ammunition      which    had    traveled     in     interstate        commerce,       in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), 924(e)(1) (2006)

(Count 1), and knowing use and carrying of a firearm during and

in relation to, and possession of a firearm in furtherance of, a

drug     trafficking       crime,      in    violation           of    18         U.S.C.

§ 924(c)(1)(A)(i)        (2006)     (Count    3).       The       district        court

sentenced Rivers to 106 months’ imprisonment, at the low end of

a properly-calculated guidelines range, and a three-year term of

supervised release on each count, to run concurrently.                        Rivers’

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), questioning whether the district court complied

with Fed. R. Civ. P. 11 in accepting Rivers’ guilty plea, and

whether the district court abused its discretion by not imposing

a below-guidelines sentence, but concluding that no meritorious

issues for appeal exist.            Rivers was advised of his right to

file a pro se supplemental brief, but did not do so.

              Rivers    first   challenges    the     adequacy        of    his    plea

hearing, but concludes that there were no deficiencies in the

district court’s Rule 11 inquiries.               We find that the district

court fully complied with the mandates of Rule 11 in accepting

Rivers’ guilty plea and properly determined both that Rivers was

                                        2
entering his plea knowingly, intelligently, and voluntarily, and

that the plea was supported by an independent factual basis.

United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir.

1991).

            Rivers       also    questions         whether       the     district     court

abused its discretion in failing to impose a sentence below the

applicable guidelines range.             Our review of the record discloses

that the district court followed the necessary procedural steps

in sentencing Rivers, properly calculated the guidelines range,

and considered the factors set forth in 18 U.S.C. § 3553(a)

(2006).    See Gall v. United States, 128 S. Ct. 586, 597 (2007).

We also find that the district court meaningfully articulated

its decision to sentence Rivers within the advisory guidelines

range.     See id.; Rita v. United States, 551 U.S. 338, ___, 127

S.   Ct.    2456,        2462-69       (2007)          (upholding      presumption      of

reasonableness on appeal for within-guidelines sentence).                             Thus,

we conclude that Rivers’ sentence is reasonable.

            We have reviewed the record in accordance with Anders

and affirm Rivers’ conviction and sentence.                        This court requires

that counsel inform his client, in writing, of his right to

petition    the   Supreme       Court   of       the    United     States   for     further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this    court      for     leave    to    withdraw    from

                                             3
representation.     Counsel’s motion must state that a copy thereof

was   served   on   the   client.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                    4